
	
		II
		112th CONGRESS
		2d Session
		S. 2116
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2012
			Mr. Carper (for himself,
			 Mr. Webb, Mr.
			 Harkin, Mrs. Hagan,
			 Mrs. McCaskill, Mr. Rockefeller, Mr.
			 Johnson of South Dakota, and Mr.
			 Franken) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To count revenues from military and veteran education
		  programs toward the limit on Federal revenues that certain proprietary
		  institutions of higher education are allowed to receive for purposes of section
		  487 of the Higher Education Act of 1965, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military and Veterans Education
			 Protection Act.
		2.Program
			 participation agreements for proprietary institutions of higher
			 educationSection 487 of the
			 Higher Education Act of 1965 (20 U.S.C. 1094) is amended—
			(1)in subsection
			 (a)(24)—
				(A)by inserting
			 that receives funds provided under this title before ,
			 such institution; and
				(B)by striking
			 other than funds provided under this title, as calculated in accordance
			 with subsection (d)(1) and inserting other than Federal
			 educational assistance, as defined in subsection (d)(5) and calculated in
			 accordance with subsection (d)(1); and
				(2)in subsection
			 (d)—
				(A)in the subsection
			 heading, by striking Non-Title IV and inserting
			 Non-Federal
			 educational;
				(B)in paragraph
			 (1)—
					(i)in
			 the matter preceding subparagraph (A), by inserting that receives funds
			 provided under this title before shall;
					(ii)in
			 subparagraph (B)—
						(I)in clause (i), by
			 striking assistance under this title and inserting
			 Federal educational assistance; and
						(II)in clause
			 (ii)(I), by inserting , or on a military base if the administering
			 Secretary for a program of Federal educational assistance under clause (ii),
			 (iii), or (iv) of paragraph (5)(B) has authorized such location before
			 the semicolon;
						(iii)in subparagraph
			 (C), by striking program under this title and inserting
			 program of Federal educational assistance;
					(iv)in
			 subparagraph (E), by striking funds received under this title
			 and inserting Federal educational assistance; and
					(v)in
			 subparagraph (F)—
						(I)in clause (iii),
			 by striking under this title and inserting of Federal
			 educational assistance; and
						(II)in clause (iv),
			 by striking under this title and inserting of Federal
			 educational assistance;
						(C)in paragraph
			 (2)—
					(i)by
			 striking subparagraph (A) and inserting the following:
						
							(A)Ineligibility
								(i)In
				generalNotwithstanding any
				other provision of law, a proprietary institution of higher education receiving
				funds provided under this title that fails to meet a requirement of subsection
				(a)(24) for two consecutive institutional fiscal years shall be ineligible to
				participate in or receive funds under any program of Federal educational
				assistance for a period of not less than two institutional fiscal years.
								(ii)Regaining
				eligibilityTo regain
				eligibility to participate in or receive funds under any program of Federal
				educational assistance after being ineligible pursuant to clause (i), a
				proprietary institution of higher education shall demonstrate compliance with
				all eligibility and certification requirements for the program for a minimum of
				two institutional fiscal years after the institutional fiscal year in which the
				institution became ineligible. In order to regain eligibility to participate in
				any program of Federal educational assistance under this title, such compliance
				shall include meeting the requirements of section 498 for such 2-year
				period.
								(iii)Notification
				of ineligibilityThe
				Secretary of Education shall determine when a proprietary institution of higher
				education that receives funds under this title is ineligible under clause (i)
				and shall notify all other administering Secretaries of the
				determination.
								(iv)EnforcementEach administering Secretary for a program
				of Federal educational assistance shall enforce the requirements of this
				subparagraph for the program concerned upon receiving notification under clause
				(iii) of a proprietary institution of higher education's
				ineligibility.
								;
				and
					(ii)in
			 subparagraph (B)—
						(I)in the matter
			 preceding clause (i)—
							(aa)by
			 striking In addition and all that follows through
			 education fails and inserting Notwithstanding any other
			 provision of law, in addition to such other means of enforcing the requirements
			 of a program of Federal educational assistance as may be available to the
			 administering Secretary, if a proprietary institution of higher education that
			 receives funds provided under this title fails; and
							(bb)by
			 striking the programs authorized by this title and inserting
			 all programs of Federal educational assistance; and
							(II)in clause (i),
			 by inserting with respect to a program of Federal educational assistance
			 under this title, before on the expiration date;
						(D)in paragraph
			 (4)(A), by striking sources under this title and inserting
			 Federal educational assistance; and
				(E)by adding at the
			 end the following:
					
						(5)DefinitionsIn
				this subsection:
							(A)Administering
				SecretaryThe term administering Secretary means the
				Secretary of Education, the Secretary of Defense, the Secretary of Veterans
				Affairs, the Secretary of Homeland Security, or the Secretary of a military
				department responsible for administering the Federal educational assistance
				concerned.
							(B)Federal
				educational assistanceThe term Federal educational
				assistance means funds provided under any of the following provisions of
				law:
								(i)This
				title.
								(ii)Chapter 30, 31,
				32, 33, 34, or 35 of title 38, United States Code.
								(iii)Chapter 101,
				105, 106A, 1606, 1607, or 1608 of title 10, United States Code.
								(iv)Section 1784a of
				title 10, United States
				Code.
								.
				3.Department of
			 Defense and Department of Veterans Affairs actions on ineligibility of certain
			 proprietary institutions of higher education for participation in programs of
			 educational assistance
			(a)Department of
			 Defense
				(1)In
			 generalChapter 101 of title 10, United States Code, is amended
			 by inserting after section 2008 the following new section:
					
						2008a.Ineligibility
				of certain proprietary institutions of higher education for participation in
				Department of Defense programs of educational assistance
							(a)In
				generalUpon receipt of a notice from the Secretary of Education
				under clause (iii) of section 487(d)(2)(A) of the Higher Education Act of 1965
				(20 U.S.C. 1094(d)(2)(A)) that a proprietary institution of higher education is
				ineligible for participation in or receipt of funds under any program of
				Federal educational assistance by reason of such section, the Secretary of
				Defense shall ensure that no educational assistance under the provisions of law
				specified in subsection (b) is available or used for education at the
				institution for the period of institutional fiscal years covered by such
				notice.
							(b)Covered
				assistanceThe provisions of law specified in this subsection are
				the provisions of law on educational assistance through the Department of
				Defense as follows:
								(1)This
				chapter.
								(2)Chapters 105,
				106A, 106A, 1606, 1607, and 1608 of this title.
								(3)Section 1784a of
				this title.
								(c)Notice on
				ineligibility(1)The Secretary of
				Defense shall take appropriate actions to notify persons receiving or eligible
				for educational assistance under the provisions of law specified in subsection
				(b) of the application of the limitations in section 487(d)(2) of the Higher
				Education Act of 1965 to particular proprietary institutions of higher
				education.
								(2)The actions taken under this
				subsection with respect to a proprietary institution shall include publication,
				on the Internet website of the Department of Defense that provides information
				to persons described in paragraph (1), of the following:
									(A)The name of the institution.
									(B)The extent to which the institution
				failed to meet the requirements of section 487(a)(24) of the Higher Education
				Act of 1965.
									(C)The length of time the institution
				will be ineligible for participation in or receipt of funds under any program
				of Federal educational assistance by reason of section 487(d)(2)(A) of that
				Act.
									(D)The nonavailability of educational
				assistance through the Department for enrollment, attendance, or pursuit of a
				program of education at the institution by reason of such
				ineligibility.
									.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 101
			 of such title is amended by inserting after the item relating to section 2008
			 the following new item:
					
						
							2008a. Ineligibility of certain proprietary institutions of
				higher education for participation in Department of Defense programs of
				educational
				assistance.
						
						.
				(b)Department of
			 Veterans Affairs
				(1)In
			 generalSubchapter II of chapter 36 of title 38, United States
			 Code, is amended by inserting after section 3681 the following new
			 section:
					
						3681A.Ineligibility
				of certain proprietary institutions of higher education for participation in
				Department of Veterans Affairs programs of educational assistance
							(a)In
				generalUpon receipt of a notice from the Secretary of Education
				under clause (iii) of section 487(d)(2)(A) of the Higher Education Act of 1965
				(20 U.S.C. 1094(d)(2)(A)) that a proprietary institution of higher education is
				ineligible for participation in or receipt of funds under any program of
				Federal educational assistance by reason of such section, the Secretary of
				Veterans Affairs shall ensure that no educational assistance under the
				provisions of law specified in subsection (b) is available or used for
				education at the institution for the period of institutional fiscal years
				covered by such notice.
							(b)Covered
				assistanceThe provisions of law specified in this subsection are
				the provisions of law on educational assistance through the Department under
				chapters 30, 31, 32, 33, 34, and 35 of this title.
							(c)Notice on
				ineligibility(1)The Secretary of
				Veterans Affairs shall take appropriate actions to notify persons receiving or
				eligible for educational assistance under the provisions of law specified in
				subsection (b) of the application of the limitations in section 487(d)(2) of
				the Higher Education Act of 1965 to particular proprietary institutions of
				higher education.
								(2)The actions taken under this
				subsection with respect to a proprietary institution shall include publication,
				on the Internet website of the Department that provides information to persons
				described in paragraph (1), of the following:
									(A)The name of the institution.
									(B)The extent to which the institution
				failed to meet the requirements of section 487(a)(24) of the Higher Education
				Act of 1965.
									(C)The length of time the institution
				will be ineligible for participation in or receipt of funds under any program
				of Federal educational assistance by reason of section 487(d)(2)(A) of that
				Act.
									(D)The nonavailability of educational
				assistance through the Department for enrollment, attendance, or pursuit of a
				program of education at the institution by reason of such
				ineligibility.
									.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3681 the
			 following new item:
					
						
							3681A. Ineligibility of certain proprietary institutions of
				higher education for participation in Department of Veterans Affairs programs
				of educational
				assistance.
						
						.
				
